*SsfG2Z/2LOlS'
             -RmJU. /o.c-0 PD-1263-15

                  ai&jubL-




~ftO-&Uwz,            ZAjl A




                                          y-aw^r


                 _^_^__sz/                         nn,    RECEIVED IN
                                                   .COURT-QF-GRIMINAt-APPEACS_
                 _^ua'/^^--IX-/3:^z4.                     SEP23 2015


                 sw-t+a-jgfflg     CRIMINAL APPEAL
                                                     ^tosia.Cteik

                                 StcP~2j; u^4

                               Abel Acosta, Clem
witnesses
favor. No against him, beandheld
          person shall       shallto,have <^73*^™?ErLt ofagrand
                                      answe,^.«^-«^'^     %84fll


presented by counsel mcludes the right toconsult inprivate wun ^u^>




Except as otherwise provided ^f*^^1?^ 8roceedingSe have been initiated
and requests appointed counsel and ifadversarial judicial piu


 court or the courts' designee receives the defendant s